Appeal by defendant from a judgment of the County Court, Suffolk County, rendered February 18, 1972, resentencing defendant, nunc, pro tune as of February 1, 1950, to a prison term of 20 years to life. Judgment reversed, on the law, and new trial ordered. In February, 1950 defendant was sentenced, upon a jury’s verdict of murder in the second degree, to a term of *56420 years to life. In January, 1972 this court directed that defendant be resentenced, nunc pro tune as of the date of the original sentence (People v. Hill, 38 A D 2d 744; People v. Montgomery, 24 N Y 2d 130). On the present appeal from the judgment of resentence, the People concede that a transcript of the minutes of defendant’s trial and sentence was never prepared and that the stenographer who had recorded those proceedings is dead. In the absence of an adequate appellate record, we are compelled to reverse the judgment and order a new trial (People V. Poole, 41 A D 2d 699; see GPL 460.70, subd. 3; Code Grim. Pro., § 485; Mayer v. Gitiy of Chicago, 404 U. S. 189, 193-195; People v. Pride, 3 N Y 2d 545, 549). Munder, Acting P. J., Martuscello, Gulotta, Brennan and Benjamin, JJ., concur.